DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 10/15/2021 have been fully considered but they are not persuasive.  Applicant asserts: 
Re Claims 1, 10, and 15: Callender discloses that each layer is assigned an absolute priority number for comparing the priorities between different layers. It is apparent that the absolute priority number is different from a correction factor used for correcting the search time interval. 
Examiner respectfully disagrees and very kindly points out that Callender discloses receiving a correction factor broadcast by the network side, wherein the correction factor is related to at least one of: the frequency priority of the cell where the UE is presently located, a load state in the network side, number of frequency priorities that can be acquired in a neighbor cell of the UE and is higher than that of the cell where the UE is presently located, and a highest priority that can be acquired in the neighbor cell, and (See Callender [0056]: Each of the N layers, and the serving layer of the wireless device 150 is assigned an absolute priority, e.g., by the wireless communications network 100.  The absolute priority may be a number between 0-7 assigned to each frequency and the serving frequency by the network.  The wireless device 150 may then compare if the priorities are lower, equal or higher based on comparing the assigned numbers) correcting the search time interval based on the correction factor. (See Callender [0012] The minimum requirement to perform this search may be every T.sub.higher.sub._.sub.priority.sub._.sub.search*N.sub.layers according to TS25.133, v8.10.0, and TS36.133, v8.10.0.  T.sub.higher.sub._.sub.priority.sub._.sub.search is a search time for the higher priority search fixed at 60 s by TS25.133, v8.10.0 and TS36.133, versions 8.10.0, and N.sub.layers is the number of higher priority layers which have been configured)
Examiner very kindly points out that, as mentioned above, the information obtained from the network comprises the absolute priority for each of the N layers.  The wireless device 150 determines number of frequency priorities that is higher than that of the cell where the UE is presently located from this priority comparison.  Then, the number of frequency priorities that is higher than that of the cell where the UE is presently located (See Callender [0012] N.sub.layers is the number of higher priority layers which have been configured) is used in correcting the search time interval (See Callender [0012] T.sub.higher.sub._.sub.priority.sub._.sub.search*N.sub.layers).  According, the absolute priority for each of the N layers is the correction factor . . . related to number of frequency priorities that can be acquired in a neighbor cell of the UE and is higher than that of the cell where the UE is presently located and the correction factor based on which the search time interval is corrected.
Re Claims 1, 10, and 15: As can be seen, the product of T.sub.higher.sub._.sub.priority.sub._.sub.search*N.sub.layers equals to a minimum search timeinterval for searching all of the N higher priority layers, which may be mapped to the minimum time interval, meeting a performance requirement, for all cells with high frequency priority 
Examiner very kindly points out that T.sub.higher.sub._.sub.priority.sub._.sub.search is a minimum search time interval and the T.sub.higher.sub._.sub.priority.sub._.sub.search*N.sub.layers is the corrected search time interval.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 10 recites the limitation “the correction factor is configured to instruct the UE to correct the search time interval based on the correction factor".  However, there is no 
Claims 12 and 14 are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to being dependent upon a rejected Claim 10.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12, 14, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 10, and 15 recites the limitation “receiving frequency layer information corresponding to a Synchronization Signal and PBCH Block (SSB) index from a network side through a system broadcast; determining at least one to-be-searched cell with a high frequency priority based on the frequency layer information corresponding to a retrieved beam index or SSB index" 
a retrieved beam index” is different from “SSB index”.  It is SSB index UE receives/retrieve yet the claims further states SSB index separate from a retrieved beam index.  The originally filed application does not disclose further detail differentiating between a beam index and SSB index.  In 5G network, SSB index is in fact a beam index.  For purpose of examination, SSB index is interpreted to mean the beam index received from a network side.
Dependent Claims 3-9, 12, 14, and 17-20 are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected Claim 11 and 19, respectively.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 9, 10, 12, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Callender (US 20160255563 A1) in view of Jung (US 20190069256 A1)

Re: Claim 1
Callender discloses a method for controlling cell search of User Equipment (UT), applied to the UE (See Callender Fig. 1, [0046]: a wireless device 150) and comprising: 
receiving frequency layer information (See Callender [0061] `layer` is interchangeably used with other similar terms such as carrier frequency, frequency layer and carrier) from a network side through a system broadcast; (See Callender Fig. 1, [0064]: the obtaining the information associated with the N layers, e.g., the list of N layers, comprises receiving the information from the network node 111. [0065]: The message may be signaled to the wireless device 150, typically, in a broadcast message as part of system information, e.g., in one or more system information blocks (SIBs))
See Callender Fig. 2, [0056] the wireless device 150 obtains information associated with N layers, e.g., a list of N layers.  
determining at least one to-be-searched cell with a high frequency priority based on the frequency layer information, (See Callender [0056]: the information may be used by the wireless device 150 for cell monitoring. NOTE: See [0092] re ‘monitoring” meanining cell search)
See Callender [0056]: The information comprises . . .  Each of the N layers, and the serving layer of the wireless device 150 is assigned an absolute priority, e.g., by the wireless communications network 100.  The absolute priority may be a number between 0-7 assigned to each frequency and the serving frequency by the network.  The wireless device 150 may then compare if the priorities are lower, equal or higher based on comparing the assigned numbers.
NOTE: Also See [0018]: The information also comprises which high priority layers out of the N layers are to be used by the wireless device for monitoring only during a higher priority search. 
wherein the cell with a high frequency priority is a cell of which a frequency priority is higher than a frequency priority of a cell where the UE is presently located; and 
See Callender [0056]: The absolute priority may be a number between 0-7 assigned to each frequency and the serving frequency by the network.  The wireless device 150 may then compare if the priorities are lower, equal or higher based on comparing the assigned numbers.
searching the at least one to-be-searched cell with a high frequency priority based on a search time interval, 
See Callender Fig. 2, S203b. [0091] In this action, the wireless device 150 monitors layers with a priority higher than a priority of the serving layer out of the N layers.
NOTE: Also See [0012] When the serving cell signal strength and quality are good, the UE may only search for layers with a higher priority than the serving layer
wherein the search time interval is a minimum time interval (See Callender [0012] T.sub.higher.sub._.sub.priority.sub._.sub.search), meeting a performance requirement, for all cells with high frequency priority.  
 See Callender [0012] The minimum requirement to perform this search may be every T.sub.higher.sub._.sub.priority.sub._.sub.search*N.sub.layers according to TS25.133, v8.10.0, and TS36.133, v8.10.0.  T.sub.higher.sub._.sub.priority.sub._.sub.search is a search time for the higher priority search fixed at 60 s by TS25.133, v8.10.0 and TS36.133, versions 8.10.0, and N.sub.layers is the number of higher priority layers which have been configured. 
the method further comprising: receiving a correction factor broadcast by the network side, wherein the correction factor is related to at least one of: the frequency priority of the cell where the UE is presently located, a load state in the network side, number of frequency priorities that can be acquired in a neighbor cell of the UE and is higher than that of the cell where the UE is presently located, and a highest priority that can be acquired in the neighbor cell, and 
See Callender [0056]: Each of the N layers, and the serving layer of the wireless device 150 is assigned an absolute priority, e.g., by the wireless communications network 100.  The absolute priority may be a number between 0-7 assigned to each frequency and the serving frequency by the network.  The wireless device 150 may then compare if the priorities are lower, equal or higher based on comparing the assigned numbers.
correcting the search time interval based on the correction factor.
See Callender [0012] The minimum requirement to perform this search may be every T.sub.higher.sub._.sub.priority.sub._.sub.search*N.sub.layers according to TS25.133, v8.10.0, and TS36.133, v8.10.0.  T.sub.higher.sub._.sub.priority.sub._.sub.search is a search time for the higher priority search fixed at 60 s by TS25.133, v8.10.0 and TS36.133, versions 8.10.0, and N.sub.layers is the number of higher priority layers which have been configured. 
Callender does not appear to explicitly disclose corresponding to a Synchronization Signal and PBCH Block (SSB) index, corresponding to a retrieved beam index or SSB index
In a similar endeavor, Jung discloses receiving frequency layer information (See Jung Fig. 5, [0064] multiple synchronization signal burst set transmissions in frequency for a wideband component carrier) corresponding to a retrieved beam index or Synchronization Signal and PBCH Block (SSB) index (See Jung [0037]: wherein each synchronization signal block of the plurality of synchronization signal blocks comprises at least one synchronization signal and a physical broadcast channel)
See Jung Fig. 1, [0037]: a remote unit 102 may receive multiple synchronization signal blocks on a first wideband carrier. . . the remote unit 102 may determine at least one synchronization signal frequency associated with the at least one detected synchronization signal block.
NOTE: Also See [0060]: SS burst set with an index `0` may have a highest priority
Note, Callender and Jung are analogous art because both are directed to cell select/reselection (See Callender Abstract and See Jung Abstract, [0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Callender invention by employing the teaching as taught by Jung to provide the limitation.  The motivation for the combination is given by Jung which provides efficient way to transmit frequency information.

Re: Claims 3 and 17
Callender in view of Jung discloses wherein receiving the correction factor broadcast by the network side comprises: receiving the correction factor broadcast together with the SSB index by the network side.  (See Jung [0038] a network unit 104 may transmit multiple synchronization signal blocks on a first wideband carrier)
See Jung [0060] an SS burst set index in frequency may implicitly indicate priority of each SS burst set and a corresponding logical cell.  For example, a frequency-domain SS burst set with an index `0` may have a highest priority and logical cell selection priority may decrease with an increase of the frequency-domain SS burst set index number.
NOTE: The motivation for the combination is given by Jung which provides efficient way to transmit frequency based priority information.

Re: Claims 4 and 18
Callender in view of Jung discloses wherein correcting the search time interval based on the correction factor comprises: acquiring, by the UE, a present SSB index and selecting a correction factor corresponding to the present SSB index: and 
See Jung [0060] an SS burst set index in frequency may implicitly indicate priority of each SS burst set and a corresponding logical cell.  For example, a frequency-domain SS burst set with an index `0` may have a highest priority and logical cell selection priority may decrease with an increase of the frequency-domain SS burst set index number.
NOTE: The motivation for the combination is given by Jung which provides efficient way to transmit frequency based priority information.
correcting the search time interval based on the correction factor corresponding to the present SSB index. . 
See Callender [0012] The minimum requirement to perform this search may be every T.sub.higher.sub._.sub.priority.sub._.sub.search*N.sub.layers according to TS25.133, v8.10.0, 

Re: Claims 6 and 20
Callender in view of Jung discloses wherein the correction factor is a second correction factor, and the method further comprises 
See Jung [0060] an SS burst set index in frequency may implicitly indicate priority of each SS burst set and a corresponding logical cell.  For example, a frequency-domain SS burst set with an index `0` may have a highest priority and logical cell selection priority may decrease with an increase of the frequency-domain SS burst set index number.
NOTE: As disclosed in Fig. 5, there are multiple SS burst sets 510-538 transmitted (See [0064]). 
NOTE: The motivation for the combination is given by Jung which provides efficient way to transmit frequency based priority information.
storing at least one first correction factor defined by a Radio Access Network 4 (RAN4), (See Callender [0012] The minimum requirement to perform this search may be every T.sub.higher.sub._.sub.priority.sub._.sub.search*N.sub.layers according to TS25.133, v8.10.0, and TS36.133, v8.10.0.  T.sub.higher.sub._.sub.priority.sub._.sub.search is a search time for the higher priority search fixed at 60 s by TS25.133, v8.10.0 and TS36.133, versions 8.10.0, and N.sub.layers is the number of higher priority layers which have been configured)
(See Callender [0068] the obtaining the information associated with the N layers, e.g., the list of N layers, is performed autonomously by the wireless device 150, based on internal information in the wireless device 150)
NOTE: Also See Callender [0078] 
wherein each first correction factor corresponds to two dimensions: 
See Callender [0066] information about the layers, up to N, may be divided into two parts: M layers and N-M layers
a difference value between the frequency priority of the cell where the UE is located and a target frequency priority to be searched by the UE, and 
See Callender [0083] each of the N-M layers is tagged with a pre-defined identifier by the network node, e.g., ID=1, indicating layers to be treated as "only during higher priority search", when corresponding conditions for the higher priority search are met. 
the frequency priority of the cell where the UE is located.  
See Callender [0056]: Each of the N layers, and the serving layer of the wireless device 150 is assigned an absolute priority, e.g., by the wireless communications network 100.  The absolute priority may be a number between 0-7 assigned to each frequency and the serving frequency by the network.  

Re: Claim 9
Callender in view of Jung discloses wherein the frequency layer information is a number of frequency layers, or frequencies of all neighbor cell frequency layers and neighbor cell configuration information corresponding to the frequencies.  
See Callender [0056]: Each of the N layers, and the serving layer of the wireless device 150 is assigned an absolute priority, e.g., by the wireless communications network 100.  The absolute priority may be a number between 0-7 assigned to each frequency and the serving frequency by the network.  The wireless device 150 may then compare if the priorities are lower, equal or higher based on comparing the assigned numbers.

Re: Claim 10
Callender discloses a method for controlling cell search of User Equipment (UE) (See Callender Fig. 1, [0046]: a wireless device 150) applied to a network device and comprising: 
sending frequency layer information  (See Callender [0061] `layer` is interchangeably used with other similar terms such as carrier frequency, frequency layer and carrier) to UE through a system broadcast. (See Callender Fig. 1, [0064]: the obtaining the information associated with the N layers, e.g., the list of N layers, comprises receiving the information from the network node 111. [0065]: The message may be signaled to the wireless device 150, typically, in a broadcast message as part of system information, e.g., in one or more system information blocks (SIBs))
See Callender Fig. 2, [0056] the wireless device 150 obtains information associated with N layers, e.g., a list of N layers.  
frequency layer information is configured for the UE to determine at least one to-be- searched cell with a high frequency priority based on frequency layer information (See Callender [0056]: the information may be used by the wireless device 150 for cell monitoring. NOTE: See [0092] re ‘monitoring” meanining cell search) and 
See Callender [0056]: The information comprises . . .  Each of the N layers, and the serving layer of the wireless device 150 is assigned an absolute priority, e.g., by the wireless communications network 100.  The absolute priority may be a number between 0-7 assigned to each frequency and the serving frequency by the network.  The wireless device 150 may then compare if the priorities are lower, equal or higher based on comparing the assigned numbers.
NOTE: Also See [0018]: The information also comprises which high priority layers out of the N layers are to be used by the wireless device for monitoring only during a higher priority search. 
search the at least one to-be- searched cell with a high frequency priority based on a search time interval,
See Callender Fig. 2, S203b. [0091] In this action, the wireless device 150 monitors layers with a priority higher than a priority of the serving layer out of the N layers.
NOTE: Also See [0012] When the serving cell signal strength and quality are good, the UE may only search for layers with a higher priority than the serving layer
wherein the cell with a high frequency priority is a cell of which a frequency priority is higher than a frequency priority of a cell where the UE is presently located, and 
See Callender [0056]: The absolute priority may be a number between 0-7 assigned to each frequency and the serving frequency by the network.  The wireless device 150 may then compare if the priorities are lower, equal or higher based on comparing the assigned numbers.
the search time interval is a minimum time interval (See Callender [0012] T.sub.higher.sub._.sub.priority.sub._.sub.search), meeting a performance requirement, for all cells with high frequency priority, 
See Callender [0012] The minimum requirement to perform this search may be every T.sub.higher.sub._.sub.priority.sub._.sub.search*N.sub.layers according to TS25.133, v8.10.0, and TS36.133, v8.10.0.  T.sub.higher.sub._.sub.priority.sub._.sub.search is a search time for the higher priority search fixed at 60 s by TS25.133, v8.10.0 and TS36.133, versions 8.10.0, and N.sub.layers is the number of higher priority layers which have been configured. 
the method further comprising: determining a correction factor for the search time interval based on at least one of: the frequency priority of the cell where the UE is presently located, a load state in a network side, number of frequency priorities that can be acquired in a neighbor cell of the UE and is higher than that of the cell where the UE is presently located, and a highest priority that can be acquired in the neighbor cell, and 4U.S. Patent Application Serial No. 16/940,963 
See Callender [0056]: Each of the N layers, and the serving layer of the wireless device 150 is assigned an absolute priority, e.g., by the wireless communications network 100.  The absolute priority may be a number between 0-7 assigned to each frequency and the serving 
sending the correction factor for the search time interval to the UE through the system broadcast, 
See Callender Fig. 2, [0056] the wireless device 150 obtains information associated with N layers, e.g., a list of N layers.  
the correction factor is configured to instruct the UE to correct the search time interval based on the correction factor.
See Callender [0012] The minimum requirement to perform this search may be every T.sub.higher.sub._.sub.priority.sub._.sub.search*N.sub.layers according to TS25.133, v8.10.0, and TS36.133, v8.10.0.  T.sub.higher.sub._.sub.priority.sub._.sub.search is a search time for the higher priority search fixed at 60 s by TS25.133, v8.10.0 and TS36.133, versions 8.10.0, and N.sub.layers is the number of higher priority layers which have been configured. 
Callender does not appear to explicitly disclose Synchronization Signal and PBCH Block (SSB)-index-based frequency layer information, frequency layer information corresponding to a retrieved beam index or SSB index and (Emphasis added).
In a similar endeavor, Jung discloses sending Synchronization Signal and PBCH Block (SSB)-index-based frequency layer information  (See Jung Fig. 1, [0037]: each synchronization signal block of the multiple synchronization signal blocks may include at least one synchronization signal and a physical broadcast channel. . . the first synchronization signal block is associated with the first synchronization signal frequency.  NOTE: Also See Fig. 5 with [0064]) to UE through a system broadcast. 
See Jung Fig. 1, [0037]: a remote unit 102 may receive multiple synchronization signal blocks on a first wideband carrier [0038] a network unit 104 may transmit multiple synchronization signal blocks on a first wideband carrier.
determining a correction factor for a search time interval based on at least one of: a frequency priority of a cell where the UE is presently located, a load state in a network side, the number of frequency priorities that may be acquired in a neighbor cell of the UE and is higher than that of the cell where the UP is presently located, and the highest priority that may be acquired in the neighbor cell; and 
See Jung [0060] an SS burst set index in frequency may implicitly indicate priority of each SS burst set and a corresponding logical cell.  For example, a frequency-domain SS burst set with an index `0` may have a highest priority and logical cell selection priority may decrease with an increase of the frequency-domain SS burst set index number.
sending the correction factor for the search time interval to the UE through the system broadcast.  
See Callender Fig. 1, [0064]: the obtaining the information associated with the N layers, e.g., the list of N layers, comprises receiving the information from the network node 111. [0018]: The information also comprises which high priority layers out of the N layers are to be used by the wireless device for monitoring only during a higher priority search, which is performed when the one or more first signal measurements on the serving cell are above the first signal threshold.
NOTE: As discloses in [0012]: the number of higher priority layers is used for calculating search time. 
Note, Callender and Jung are analogous art because both are directed to cell select/reselection (See Callender Abstract and See Jung Abstract, [0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Callender invention by employing the teaching as taught by Jung to provide the limitation.  The motivation for the combination is given by Jung which provides efficient way to transmit frequency information.

Re: Claim 12
Callender in view of Jung discloses wherein sending the correction factor for the search time interval to the UE through the system broadcast comprises: sending an SSB index and a correction factor corresponding to the SSB index to the UE together through the system broadcast.  
See Jung [0060] an SS burst set index in frequency may implicitly indicate priority of each SS burst set and a corresponding logical cell.  For example, a frequency-domain SS burst set with an index `0` may have a highest priority and logical cell selection priority may decrease with an increase of the frequency-domain SS burst set index number.
NOTE: The motivation for the combination is given by Jung which provides efficient way to transmit frequency based priority information.

Re: Claim 14
Callender in view of Jung discloses discloses wherein the frequency layer information is a number of frequency layers, or frequencies of all neighbor cell frequency layers and neighbor cell configuration information corresponding to the frequencies.  
See Callender [0056]: Each of the N layers, and the serving layer of the wireless device 150 is assigned an absolute priority, e.g., by the wireless communications network 100.  The absolute priority may be a number between 0-7 assigned to each frequency and the serving frequency by the network.  The wireless device 150 may then compare if the priorities are lower, equal or higher based on comparing the assigned numbers.

Re: Claim 15
Callender in view of Jung discloses a processor; a memory for storing a computer program executable by the processor; and a network interface (See Callender Fig. 4), wherein the processor is configured to run the computer program to cooperate with the network interface to: 
See Callender [0158] The embodiments herein for cell monitoring for cell reselection may be implemented through one or more processors, such as the processing circuit 407 in the wireless device 150 depicted in FIG. 4, together with computer program code for performing the functions and actions of the embodiments herein.
receive frequency layer information corresponding to a Synchronization Signal and PBCH Block (SSB) index from a network side through a system broadcast; 
determine at least one to-be-searched cell with a high frequency priority based on the frequency layer information corresponding to a retrieved beam index or SSB index, wherein the cell with a high frequency priority is a cell of which a frequency priority is higher than a frequency priority of a cell where the UE is presently located; and 
search the at least one to-be-searched cell with a high frequency priority based on a search time interval, wherein the search time interval is a minimum time interval, meeting a performance requirement, for all cells with high frequency priority.  
wherein the processor is further configured to: cooperate with the network interface to receive a correction factor broadcast by the network side, wherein the correction factor is related to at least one of: the frequency priority of the cell where the liE is presently located, a load state in the network side, number of frequency priorities that can be acquired in a neighbor cell of the liE and is higher than that of the cell where the liE is presently located, and a highest priority that can be acquired in the neighbor cell, and correct the search time interval based on the correction factor.
NOTE: See the rejection of Claim 1. 



Allowable Subject Matter
Claims 5, 7, 8, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Callender in view of Jung is considered as the most relevant document in the prior art, which discloses 

Re: Claims 5 and 19
Callender in view of Jung does not discloses the technical features in claims 5 and 19  of wherein correcting the search time interval based on the correction factor corresponding to the present SSB index comprises: multiplying the search time interval by the correction factor to obtain a corrected search time interval.  
The correction factor (broadcast by the network side) disclosed in Callender is not the correction factor by which the search time interval is multiplied by.
There are many references disclosing correcting the search time interval (See Subramanian (US 20180332521 A1) [0048]) or KIM (US 20200022106 A1) [0181]), broadcasting information used to determine search time (See BEALE (US 20180376484 A1) [0081]), and broadcasting the search time interval (See ROSA (US 20180359683 A1) [0072][0074], See Kim (US 20190166576 A1) [0090]).
Some references disclose the correction factor broadcast by the network side being a correction factor by which the search time interval is multiplied by (See CHOE (US 20200267640 A1) [0181],  KIM (US 20200323026 A1) [0278] [0283] ).  However, the effective filing date for the reference is after the effective filing date of the current application.

Re: Claim 7
Callender in view of Jung discloses determining the first correction factor based on the frequency priority of the cell where the UE is presently located and the target frequency priority to be searched by the UE; determining a corrected search time interval based on the first correction factor.  (See Callender [0012])
Callender in view of Jung does not discloses the technical features in claim 7 of
selecting a second correction factor corresponding to the SSB index based on a present SSB index: and 
determining a corrected search time interval based on the first correction factor and the second correction factor (Emphasis added)

Re: Claim 8
	Claim 8 is allowable due to its dependency on Claim 7.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644